Appeal from an order of Supreme Court, dated March 14, 1955, denying an ex parte application for the issuance of an order to show cause directed to the Suffolk County Court and the Attorney-General. The order is not an appealable one (8 Carmody-Wait Cyclopedia of New York Practice, p. 513). The appeal is therefore dismissed, without costs. This is the third appeal by the appellant to this court relating to the same conviction (see People ex rel. Pennenga v. Morhous, 282 App. Div. 1090, and *920People ex rel. Pennenga v. Conboy, 1 A D 2d 745). There seems to he a fourth appeal pending, from an order of the County Court of Washington County, entered October 21, 1955, dismissing a writ of habeas corpus. The Attorney-General has filed a respondent’s brief on that appeal. No record or appellant’s brief has been filed upon that appeal and the Attorney-General’s brief is therefore held pending the perfection of the appeal. Poster, P. J., Coon, Halpern and Zeller, JJ., concur; Gibson, J., not voting.